Title: From George Washington to Captain John Gregory, 9 April 1779
From: Washington, George
To: Gregory, John



Sir
Head Quarters Middlebrook 9th April 1779.

I received your letter of the 20th February ultimo.
Under the circumstances, of an impaired constitution; incompetent to the duties of a camp, I shall not attempt to oppose your resignation.
But as it is necessary to obtain a certificate of your having settled all your public accounts, I am therefore obliged to delay its final acceptance, till furnished with such a certificate. I am sir your most hble servt.
